DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an input unit” of claim 17; 
“a control and analysis unit” of claim 17; and
“a data processing system of claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 17, 22, 24, 30, and 26 are objected to because of the following informalities:
in claim 17, line 18: “the frequency of which is” should be “the frequency of the one reference tone being”;
in claim 22, line 4: “a characteristics” should be either “a characteristic” or “characteristics”;
in claim 24, line 4: “a characteristics” should be either “a characteristic” or “characteristics”;
in claim 30, lines 10-11: “the frequency of which is” should be “the frequency of the one reference tone being”; and
in claim 36, line 11: “the frequency of which is” should be “the frequency of the one reference tone being”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a frequency of at least one dominant tone of the tinnitus” in lines 9-10, but it is not clear if this recitation is the same as, related to, or different from “a frequency of at least one dominant tone of a tinnitus” of claim 17, lines 1-2.  If they are the same, “a frequency of at least one dominant tone of the tinnitus” in lines 19-20 should be “the frequency of the at least one dominant tone of the tinnitus”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the frequency of the at least one dominant tone of the tinnitus” should make it clear which limitation is being referred to.
Claim 17 recites “the control and analysis unit is configured to control the sound generator to it successively generate the plurality of tones” in line 12 which is so grammatically awkward that its meaning is not clear.
Claim 17 recites “a first input evaluation” in lines 13-14, but it is not clear if this recitation is the same as, related to, a subset of, or different from “input evaluations” of claim 17, line 4.  The relationship between these recitations should be made clear.
Claim 17 recites “receive a first input evaluation that is input by the patient into the input unit being indicative of a similarity of the generated respective one of the plurality of tones to the at least one dominant tone of the tinnitus” in lines 13-15 which is so grammatically awkward that its meaning is not clear.
Claim 17 recites “determine one reference tone based on the received first input evaluation” in lines 17-18.  According to the specification, this one reference tone is one of the generated plurality of tones.  In contrast, the claim language connotes that this one reference tone is separate and distinct from all the generated plurality of tones.  This contradiction creates confusion rendering claim 17 indefinite.
Claim 17 recites “the received first input evaluation” in line 18, but it is not clear if this recitation is referring to just one of the plurality of the received first input evaluations alluded to in claim 17, lines 13-16 or is referring to all of the received first input evaluations alluded to in claim 17, lines 13-16.  Clarification is required.
Claim 17 recites “the frequency of which is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 18-19, but it is not clear what the frame of reference is.  The frequency of [the one reference tone] is most similar to the frequency of the at least one dominant tone of the tinnitus relative to what?
Claim 17 recites “pairs of tones” in line 22, but it is not clear if this recitation is the same as, related to, or different from “a plurality of tones of different frequencies” of claim 17, line 3.  The relationship between these recitations should be made clear.
Claim 17 recites “a result of the similarity measurement” in lines 23-24, but it is not clear if this recitation is the same as, related to, or different from “a result of the similarity measurement” of claim 17, line 17.  If they are the same, “a result of the similarity measurement” in lines 23-24 should be “the result of the similarity measurement”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the result of the similarity measurement” should make it clear which limitation is being referred to.
Claim 17 recites “a respective pair of tones” in line 25, but it is not clear if this recitation is the same as, related to, or different from “a plurality of tones of different frequencies” of claim 17, line 3 and/or “pairs of tones” of claim 17, line 22.  The relationship among these recitations should be made clear.
Claim 17 recites “a second input evaluation” in lines 25-26, but it is not clear if this recitation is the same as, related to, a subset of, or different from “input evaluations” of claim 17, line 4.  The relationship between these recitations should be made clear.
Claim 17 recites “receive a second input evaluation that is input by the patient into the input unit being indicative about which one of the respective pair of tones is more similar to the at least one dominant tone of the tinnitus” in lines 25-28 which is so grammatically awkward that its meaning is not clear.
Claim 17 recites “a control and analysis unit coupled to the sound generator and the input unit, with the control and analysis unit being configured to execute a similarity measurement and a pairwise tone comparison and to further combine results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient” in lines 6-10, which renders the claim indefinite.  The specification discloses that the results of the similarity measurement is used to form a predetermined range in which the pairwise tone comparisons are conducted.  The result of the pairwise tone comparison determines “at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient” through a series of comparisons with the pairs of tones.  The fact that the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons can reasonably be interpreted as “combine results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient”.  However, it cannot be reasonably interpreted that “combine results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient” is a separate and distinct step from (1) using the result of the similarity measurement to form the testing field for the pairwise tone comparisons, and (2) using the pairwise tone comparison to determine, for pairs of frequencies in the testing field, which frequency is more similar to the at least one dominant tone of the tinnitus relative to the other frequency in the pair.  That is, once the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons, it is not used again with the results of the pairwise tone comparison to determine “at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient”.  
Claim 17 presents “at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient” as a separate and distinct step from the  (1) using the result of the similarity measurement to form the testing field for the pairwise tone comparisons, and (2) using the pairwise tone comparisons to determine, for pairs of frequencies in the testing field, which frequency is more similar to the at least one dominant tone of the tinnitus relative to the other frequency in the pair such that, once the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons, it is used again with the results of the pairwise tone comparisons to determine “at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient”.  Such an interpretation runs counter to the specification.  This contradiction between the specification and the claim language creates confusion as to the meaning of the claim limitations.  This confusion renders claim 17 indefinite.
Claims 18-29 are rejected by virtue of their dependence from claim 17.
Claim 18 recites “respectively” in line 3 but it is not clear what this word is meant to convey.  What are the respective elements?
Claim 18 recites “adjacent predefined tones for the similarity measurement” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a plurality of tones of different frequencies” of claim 17, line 3.  The relationship between these recitations should be made clear.
Claim 18 recites “adjacent predefined tones for the pairwise tone comparison” in lines 4-5, but it is not clear if this recitation is the same as, related to, or different from “pairs of tones” in line 22 and/or “a plurality of tones of different frequencies” of claim 17, line 3.  The relationship among these recitations should be made clear.
Claim 19 recites “the second input evaluation” in line 3, but it is not clear if this recitation is referring to just one of the plurality of the second input evaluations alluded to in claim 17, lines 25-26 or is referring to all of the second input evaluations alluded to in claim 17, lines 25-26.  Clarification is required.
Claim 19 recites “determine, based on the pairwise tone comparison, at least one tone based on the second input evaluation that has a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 2-4. According to the specification, this frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus is one tone from a pair of tones from the plurality of pairs of tones.  In contrast, the claim language connotes that this frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus is separate and distinct from all the generated plurality of tones.  This contradiction creates confusion rendering claim 19 indefinite.
Claim 20 recites “the second evaluation input” in line 3, but it is not clear if this recitation is the same as, related to, or different from one of the plurality of the second input evaluations alluded to in claim 17, lines 25-26 or is the same as, related to, or different from all of the second input evaluations alluded to in claim 17, lines 25-26.  If this recitation of claim 20 is different from either of them, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “select, for the pairwise tone comparison, the respective tones of the generated pairs of tones that, based on the second evaluation input, are more similar to the at least one dominant tone of the tinnitus” in lines 2-4, but it is not clear what the frame of reference is.  The respective tones of the generated pairs of tones that are more similar to the at least one dominant tone of the tinnitus relative to what?
Claim 20 recites “subsequent pairs of tones” in line 5, but it is not clear if this recitation is the same as, related to, or different from “a plurality of tones of different frequencies” of claim 17, line 3.  The relationship between these recitations should be made clear.
Claim 20 recites “a combination of tones previously selected by the control and analysis unit” in lines 5-6, but it is not clear if this recitation is the same as, related to, or different from “a plurality of tones of different frequencies” of claim 17, line 3 or any of the tones previously recited in the claim.  The relationship among these recitations should be made clear.
Claim 21 recites “the first input evaluation” in line 1, but it is not clear if this recitation is referring to just one of the plurality of the received first input evaluations alluded to in claim 17, lines 13-16 or is referring to all of the received first input evaluations alluded to in claim 17, lines 13-16.  Clarification is required.
Claim 21 recites “wherein the first input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus based on a psychophysical similarity measure” in lines 1-3, which appears to be a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 21 recites “the generated tones” in line 2, but it is not clear which of the tones previously recited in the claim is being referred to by this limitation.  Relatedly, it is not clear if the recitation “the similarity of the generated tones” in line 2 is the same as, related to, or different from “a similarity of the generated respective one of the plurality of tones to the at least one dominant tone of the tinnitus” of claim 17, lines 14-16.  The relationships between these two similarities should be made clear. 
Claim 22 recites “the first input evaluation” in line 1, but it is not clear if this recitation is referring to just one of the plurality of the received first input evaluations alluded to in claim 17, lines 13-16 or is referring to all of the received first input evaluations alluded to in claim 17, lines 13-16.  Clarification is required.
Claim 22 recites “wherein the first input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus with respect to at least one of a pitch of the tone, a volume of the tone and a characteristics of the tone” in lines 1-4, which appears to be a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 22 recites “the generated tones” in line 2, “the tone” in line 3, and two occurrences of “the tone” in line 4, but it is not clear which of the tones previously recited in the claim is being referred to by these limitations.  Relatedly, it is not clear if the recitation “the similarity of the generated tones” in line 2 is the same as, related to, or different from “a similarity of the generated respective one of the plurality of tones to the at least one dominant tone of the tinnitus” of claim 17, lines 14-16.  The relationships between these two similarities should be made clear. 
Claim 23 recites “the second input evaluation input” in line 1, but it is not clear if this recitation is referring to just one of the plurality of the second input evaluations alluded to in claim 17, lines 25-26 or is referring to all of the second input evaluations alluded to in claim 17, lines 25-26.  Clarification is required.
Claim 23 recites “wherein the second input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus based on a psychophysical similarity measure” in lines 1-3, which appears to be a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 23 recites “the generated tones” in line 2, but it is not clear which of the tones previously recited in the claim is being referred to by this limitation.  Relatedly, it is not clear if the recitation “the similarity of the generated tones” in line 2 is the same as, related to, or different from “a similarity of the generated respective one of the plurality of tones to the at least one dominant tone of the tinnitus” of claim 17, lines 14-16.  The relationships between these two similarities should be made clear. 
Claim 24 recites “the second input evaluation” in line 1, but it is not clear if this recitation is referring to just one of the plurality of the second input evaluations alluded to in claim 17, lines 25-26 or is referring to all of the second input evaluations alluded to in claim 17, lines 25-26.  Clarification is required.
Claim 24 recites “wherein the second input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus with respect to at least one of a pitch of the tone, a volume of the tone and a characteristics of the tone” in lines 1-4, which appears to be a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 24 recites “the generated tones” in line 2, “the tone” in line 3, and two occurrences of “the tone” in line 4, but it is not clear which of the tones previously recited in the claim is being referred to by these limitations.  Relatedly, it is not clear if the recitation “the similarity of the generated tones” in line 2 is the same as, related to, or different from “a similarity of the generated respective one of the plurality of tones to the at least one dominant tone of the tinnitus” of claim 17, lines 14-16.  The relationships between these two similarities should be made clear.
Claim 25 recites “a respective tone” in line 2 and “a previously generated tone” in lines 3-4, but it is not clear which of the tones previously recited in the claim is being referred to by these limitations.  
Claim 26 recites “a respective pair of tones” in line 2 and “a previously generated pair of tones” in lines 3-4, but it is not clear which of the tones previously recited in the claim is being referred to by these limitations. 
Claim 27 recites “receive a volume level to be set input by the patient into the input unit” in line 3 which is so grammatically awkward that its meaning is not clear. 
Claim 27 recites “at least one tone” in line 6 and “the tones” in line 8, but it is not clear which of the tones previously recited in the claim, if any, is being referred to by these limitations.  
Relatedly, claim 27 recites “a volume level of the tones” in line 8, but it is not clear if this recitation is the same as, related to, or different from “a volume level to be set” of claim 27, line 3.  The relationship between these recitations should be made clear.
Claim 28 recites “the respective input evaluations” in line 6, but it is not clear which of the input evaluations previously recited is being referred to be this limitation.
Claim 28 recites “a respective tone” in line 7, but it is not clear which of the tones previously recited in the claim is being referred to by this limitation.
Claim 28 recites “wherein the control and analysis unit receives the respective input evaluations input by the patient into the input unit after a respective tone has been generated and being indicative of whether the frequency of the respective tone is larger or smaller than the frequency of the at least one dominant tone of the tinnitus” in lines 6-9, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 29 is rejected by virtue of its dependence from claim 28.
Claim 30 recites “determining, as a result of the similarity measurement, one reference tone based on the received first input evaluation” in lines 9-10.  According to the specification, this one reference tone is one of the generated plurality of tones.  In contrast, the claim language connotes that this one reference tone is separate and distinct from all the generated plurality of tones.  This contradiction creates confusion rendering claim 30 indefinite.
Claim 30 recites “the received first input evaluation” in line 10, but it is not clear if this recitation is referring to just one of the plurality of the received first input evaluations alluded to in claim 30, lines 6-8 or is referring to all of the received first input evaluations alluded to in claim 30, lines 6-8.  Clarification is required.
Claim 30 recites “the frequency of which is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 10-11, but it is not clear what the frame of reference is.  The frequency of [the one reference tone] is most similar to the frequency of the at least one dominant tone of the tinnitus relative to what?
Claim 30 recites “a result of the similarity measurement” in lines 14-15, but it is not clear if this recitation is the same as, related to, or different from “a result of the similarity measurement” of claim 30, line 9.  If they are the same, “a result of the similarity measurement” in lines 14-15 should be “the result of the similarity measurement”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the result of the similarity measurement” should make it clear which limitation is being referred to.
Claim 30 recites “a respective pair of tones” in line 16, but it is not clear if this recitation is the same as, related to, or different from “pairs of tones” of claim 30, line 13.  The relationship between these recitations should be made clear.
Claim 30 recites “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 19-21, which renders the claim indefinite.  The specification discloses that the results of the similarity measurement is used to form a predetermined range in which the pairwise tone comparisons are conducted.  The result of the pairwise tone comparisons determines “a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” through a series of comparisons with the pairs of tones.  The fact that the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons can reasonably be interpreted as “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus”.  However, it cannot be reasonably interpreted that “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” is a separate and distinct step from (1) using the result of the similarity measurement to form the testing field for the pairwise tone comparisons, and (2) using the pairwise tone comparisons to determine, for pairs of frequencies in the testing field, which frequency is more similar to the at least one dominant tone of the tinnitus relative to the other frequency in the pair.  That is, once the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons, it is not used again with the results of the pairwise tone comparison to determine “a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus”.
Claim 30 presents “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” as a separate and distinct step from the  (1) using the result of the similarity measurement to form the testing field for the pairwise tone comparison, and (2) using the pairwise tone comparisons to determine, for pairs of frequencies in the testing field, which frequency is more similar to the at least one dominant tone of the tinnitus relative to the other frequency in the pair such that, once the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons, it is used again with the results of the pairwise tone comparisons to determine “a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus”.  Such an interpretation runs counter to the specification.  This contradiction between the specification and the claim language creates confusion as to the meaning of the claim limitations.  This confusion renders claim 30 indefinite.
Additionally, it is not clear what the claimed “results of…the pairwise tone comparison” are with respect to the recited steps of “performing a pairwise tone comparison that includes: successively playing pairs of tones that lie within a predefined frequency range around the frequency of the reference tone determined as a result of the similarity measurement, and after playing a respective pair of tones, receiving a second input evaluation of the patient that is indicative about which one of the respective pair of tones is more similar to the at least one dominant tone of the tinnitus” in lines 13-18.  How do these two steps provide results?
Further, “at least one tone” of claim 30, line 20 is disclosed in the specification as being one of the tones from one of the pairs of tones from the plurality of tones used in the pairwise tone comparison.  In contrast, claim 30 presented the “at least one tone” as being separate and distinct from any tone previously recited in claim 30.  This contradiction creates confusion as to the meaning of the claim language.  This confusion renders claim 30 indefinite.
Claim 30 recites “at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 20-21, but it is not clear what the frame of reference is.  The at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus relative to what?
Claims 31-35 are rejected by virtue of their dependence from claim 30.
Claim 31 recites “respectively” in line 2 but it is not clear what this word is meant to convey.  What are the respective elements?
Claim 31 recites “predefined tones for the similarity measurement” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a plurality of tones of different frequencies to the patient” of claim 30, lines 4-5.  The relationship between these recitations should be made clear.
Claim 31 recites “adjacent predefined tones for the pairwise tone comparison” in line 4, but it is not clear if this recitation is the same as, related to, or different from “pairs of tones” of claim 30, line 13 and/or “a respective pair of tones” of claim 30, line 16.  The relationship among these recitations should be made clear.
Claim 32 recites “the second input evaluation” in line 2, but it is not clear if this recitation is referring to just one of the plurality of the second input evaluations alluded to in claim 30, lines 16-17 or is referring to all of the second input evaluations alluded to in claim 30, lines 16-17.  Clarification is required.
Claim 32 recites “determining, based on the pairwise tone comparison, at least one tone based on the second input evaluation that has a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 1-3. According to the specification, this frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus is one tone from a pair of tones from the plurality of pairs of tones.  In contrast, the claim language connotes that this tone that is most similar to the frequency of the at least one dominant tone of the tinnitus is separate and distinct from all the generated plurality of tones.  This contradiction creates confusion rendering claim 32 indefinite.  Further, it is not clear how this recitation is reconciled with the recitation “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus”.  It appears that there are two different, contradictory steps to achieve the result of a tone that is most similar to the frequency of the at least one dominant tone of the tinnitus.  This creates confusion that renders claim 32 indefinite.
Claim 33 recites “receiving a volume level to be set input by the patient and that is indicative of a volume level of the at least one dominant tone of the tinnitus” in lines 2-3 which is so grammatically awkward that its meaning is not clear. 
Claim 33 recites “at least one tone” in line 5 and “the tones” in line 7, but it is not clear which of the tones previously recited in the claim, if any, is being referred to by these limitations.  
Relatedly, claim 33 recites “a volume level of the tones” in line 7, but it is not clear if this recitation is the same as, related to, or different from “a volume level to be set” of claim 33, line 2.  The relationship between these recitations should be made clear.
Claim 34 recites “the respective input evaluations” in line 5, but it is not clear which of the input evaluations previously recited is being referred to be this limitation.
Claim 34 recites “a respective tone” in line 5, but it is not clear which of the tones previously recited in the claim is being referred to by this limitation.
Claim 36 recites “A computer program product for execution in a data processing system, the computer program product including instructions for performing a method for determining a frequency of at least one dominant tone of a tinnitus perceived by a patient, the method comprising…” in lines 1-4, but claim 36 also recites steps that cannot be embodied in a computer program product.  For example, claim 36 recites:
(1) “successively playing a plurality of tones of different frequencies to the patient” in line 6;
(2) “successively playing pairs of tones that lie within a predefined frequency range around the frequency of the reference tone determined as a result of the similarity measurement” in lines 17-19.
Whatever component is necessary to play these tones, a computer program product is not thought of as having such a component.  As such, it is not clear how the claimed computer program product can have instructions for performing a method for determining a frequency of at least one dominant tone of a tinnitus perceived by a patient.  Thus, claim 36 is indefinite since the metes and bounds of the claim are not clear.
Claim 36 recites “determining, as a result of the similarity measurement, one reference tone based on the received first input evaluation” in lines 10-13.  According to the specification, this one reference tone is one of the generated plurality of tones.  In contrast, the claim language connotes that this one reference tone is separate and distinct from all the generated plurality of tones.  This contradiction creates confusion rendering claim 36 indefinite.
Claim 36 recites “the received first input evaluation” in line 11, but it is not clear if this recitation is referring to just one of the plurality of the received first input evaluations alluded to in claim 36, lines 7-8 or is referring to all of the received first input evaluations alluded to in claim 36, lines 7-8.  Clarification is required.
Claim 36 recites “the frequency of which is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 11-12, but it is not clear what the frame of reference is.  The frequency of [the one reference tone] is most similar to the frequency of the at least one dominant tone of the tinnitus relative to what?
Claim 36 recites “a result of the similarity measurement” in lines 15-16, but it is not clear if this recitation is the same as, related to, or different from “a result of the similarity measurement” of claim 36, line 10.  If they are the same, “a result of the similarity measurement” in lines 15-16 should be “the result of the similarity measurement”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent mention of “the result of the similarity measurement” should make it clear which limitation is being referred to.
Claim 36 recites “a respective pair of tones” in line 17, but it is not clear if this recitation is the same as, related to, or different from “pairs of tones” of claim 36, line 14.  The relationship between these recitations should be made clear.
Claim 36 recites “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 20-22, which renders the claim indefinite.  The specification discloses that the results of the similarity measurement is used to form a predetermined range in which the pairwise tone comparisons are conducted.  The result of the pairwise tone comparisons determine “a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” through a series of comparisons with the pairs of tones.  The fact that the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons can reasonably be interpreted as “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus”.  However, it cannot be reasonably interpreted that “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” is a separate and distinct step from (1) using the result of the similarity measurement to form the testing field for the pairwise tone comparisons, and (2) using the pairwise tone comparisons to determine, for pairs of frequencies in the testing field, which frequency is more similar to the at least one dominant tone of the tinnitus relative to the other frequency in the pair.  That is, once the result of the similarity measurement is used to form the testing field for the pairwise tone comparisons, it is not used again with the results of the pairwise tone comparison to determine “at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus”.
Claim 36 presents “combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” as a separate and distinct step from the  (1) using the result of the similarity measurement to form the testing field for the pairwise tone comparisons, and (2) using the pairwise tone comparisons to determine, for pairs of frequencies in the testing field, which frequency is more similar to the at least one dominant tone of the tinnitus relative to the other frequency in the pair such that, once the result of the similarity measurement is used to form the testing field for the pairwise tone comparison, it is used again with the results of the pairwise tone comparison to determine “at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus”.  Such an interpretation runs counter to the specification.  This contradiction between the specification and the claim language creates confusion as to the meaning of the claim limitations.  This confusion renders claim 36 indefinite.
Additionally, it is not clear what the claimed “results of … the pairwise tone comparison” are with respect to the recited steps of “performing a pairwise tone comparison that includes: successively playing pairs of tones that lie within a predefined frequency range around the frequency of the reference tone determined as a result of the similarity measurement, and after playing a respective pair of tones, receiving a second input evaluation of the patient that is indicative about which one of the respective pair of tones is more similar to the at least one dominant tone of the tinnitus” in lines 14-19.  How do these two steps provide results?
Further, “at least one tone” of claim 36, line 21 is disclosed in the specification as being one of the tones from one of the pairs of tones from the plurality of tones used in the pairwise tone comparison.  In contrast, claim 36 presented the “at least one tone” as being separate and distinct from any tone previously recited in claim 36.  This contradiction creates confusion as to the meaning of the claim language.  This confusion renders claim 36 indefinite.
Claim 36 recites “at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus” in lines 20-22, but it is not clear what the frame of reference is.  The at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus relative to what? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/049104 (Lugli), in view of U.S. Patent Application Publication No. 2013/0039517 (Nielson), and further in view of KR 20130012856 (Hong).  Citations to Hong will refer to the accompanying English machine translation.
Lugli teaches an apparatus configured to determine a perceived frequency of at least one dominant sound of a ringing in an ear of a patient, the apparatus comprising: a sound generator configured to generate a plurality of sounds at a plurality of frequencies, respectively (the generator 12; paragraphs 0044-0051 of Lugli); an input unit configured to receive input evaluations from the patient of the generated plurality of sounds (the audiometer input; paragraphs 0035-0038, 0044-0051 of Lugli); and a control and analysis unit coupled to the sound generator and to the input unit, the control and analysis unit being configured to carry out a similarity measurement and a pairwise sound comparison (the tonal selection followed by the binary choice; paragraphs 0044-0051 of Lugli).
The tonal election of Lugli includes that the frequencies (pure tones) are presented to the patient in a continuous progression, first rising, starting from about 50 Hz up to about 15 kHz and then descending from about 15 kHz to about 50 Hz. The tonal modulation rate (that is, the increase or decrease in the frequency over time) is kept low, so as to allow the patient both to be able to regulate with ease the intensity of the stimulus and keep it as constant as possible for the duration of the test, and also to compare it with the dominant frequency of his tinnitus. The tonal progression is temporarily stopped every time the patient reports a correspondence between the tone and the dominant frequency of his tinnitus. The value of the last frequency is noted and the tonal progression is restarted from the frequency at which it had been interrupted, and the test to search for the dominant frequency continues. Usually, patients identify more than one frequency as similar to their tinnitus, both in the rising progression and in the descending progression. By putting together the frequencies identified by the patient in the two tonal progressions and ordering them according to a rising succession, from the lowest to the highest, we obtain a sequence of values used for a finer identification of the dominant frequency (paragraph 0048 of Lugli).
Nielson discloses a rough matching procedure that similarly finds a frequency along a sequences of tones with rising or falling frequencies and the user is instructed to stop the procedure when the frequency of the played tone matches the tinnitus best (paragraph 0057 of Nielson).  The sequence of tones may be performed continuously or stepwise (paragraph 0058 of Nielson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the tonal selection of Lugli using a stepwise sequence of tones, rather than a continuous sequence of tones since it is a simple substitution of one known element for another to obtain a predictable results.
Hong teaches a user inputting a confirmation when each tone is received (pages 1-4 of Hong). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the process of the user confirming receipt of each tonal step, as suggested by Hong, so as to ensure the user is exposed to all the desired frequencies of the tonal selection.
With respect to claim 17, the combination teaches or suggests an apparatus for determining a frequency of at least one dominant tone of a tinnitus perceived by a patient, the apparatus comprising;
a sound generator configured to generate a plurality of tones of different frequencies (the generator 12; paragraphs 0044-0051 of Lugli);
an input unit configured to receive input evaluations from the patient relating to the generated plurality of tones (the audiometer input; paragraphs 0035-0038, 0044-0051 of Lugli); and
a control and analysis unit coupled to the sound generator and the input unit, with the control and analysis unit being configured to execute a similarity measurement and a pairwise tone comparison and to further combine results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to a frequency of at least one dominant tone of the tinnitus perceived by the patient (the modified tonal selection followed by the binary choice; paragraphs 0044-0051 of Lugli; paragraphs 0057-0058 of Nielson),
wherein, for the similarity measurement, the control and analysis unit is configured to control the sound generator to it successively generate the plurality of tones, after a respective one of the plurality of tones has been generated, receive a first input evaluation that is input by the patient into the input unit being indicative of a similarity of the generated respective one of the plurality of tones to the at least one dominant tone of the tinnitus, and as a result of the similarity measurement, determine one reference tone based on the received first input evaluation, the frequency of which is most similar to the frequency of the at least one dominant tone of the tinnitus (the modified tonal selection, the input being the confirmation response and if the tone is similar to the dominant tone; paragraphs 0044-0051 of Lugli; paragraphs 0057-0058 of Nielson; pages 1-4 of Hong),
wherein, for the pairwise tone comparison, the control and analysis unit is further configured to: control the sound generator to successively generate pairs of tones that lie within a predefined frequency range around the frequency of the reference tone determined as a result of the similarity measurement, and after a respective pair of tones has been generated, receive a second input evaluation that is input by the patient into the input unit being indicative about which one of the respective pair of tones is more similar to the at least one dominant tone of the tinnitus (the binary choice; paragraphs 0044-0051 of Lugli).
With respect to claims 18 and 31, Lugli teaches that the more similar frequencies or intermediate frequencies may be used in the binary choice regime (paragraph 0050 of Lugli). This suggests that adjacent frequencies found to be similar during the modified tonal selection may be used in the binary choice regime along with frequencies found between such adjacent frequencies found to be similar during the modified tonal selection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a frequency spacing of adjacent predefined tones for the similarity measurement be larger than a frequency spacing of adjacent predefined tones for the pairwise tone comparison since Lugli teaches the use of frequencies during the binary choice regime that are intermediate to the frequencies used during the tonal selection and it results in a more accurate determination of the frequency for the dominant tone of the tinnitus.  Thus, the combination teaches or suggests that the control and analysis unit is configured to control the sound generator to generate the plurality of tones by selecting from a set of predefined tones, respectively (the modified tonal selection followed by the binary choice; paragraphs 0044-0051 of Lugli), wherein a frequency spacing of adjacent predefined tones for the similarity measurement is larger than a frequency spacing of adjacent predefined tones for the pairwise tone comparison (the 103 analysis of claims 18 and 31; paragraph 0050 of Lugli).
With respect to claim 19, the combination teaches or suggests that the control and analysis unit is further configured to determine, based on the pairwise tone comparison, at least one tone based on the second input evaluation that has a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus (the binary choice; paragraphs 0044-0051 of Lugli).
With respect to claim1 20, the combination teaches or suggests that the control and analysis unit is configured to select, for the pairwise tone comparison, the respective tones of the generated pairs of tones that, based on the second evaluation input, are more similar to the at least one dominant tone of the tinnitus (the binary choice; paragraphs 0044-0051 of Lugli), wherein the control and analysis unit is further configured to control the sound generator to generate subsequent pairs of tones that are based on a combination of tones previously selected by the control and analysis unit (the binary choice; paragraphs 0044-0051 of Lugli).
With respect to claim 21, the combination teaches or suggests that the first input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus based on a psychophysical similarity measure (the modified tonal selection; paragraphs 0044-0051 of Lugli).
With respect to claim 22, the combination teaches or suggests that the first input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus with respect to at least one of a pitch of the tone, a volume of the tone and a characteristics of the tone (the frequency (pitch) of the sounds during the modified tonal selection; paragraphs 0044-0051 of Lugli).
With respect to claim 23, the combination teaches or suggests that the second input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus based on a psychophysical similarity measure (the binary choice; paragraphs 0044-0051 of Lugli).
With respect to claim 24, the combination teaches or suggests that the second input evaluation input by the patient indicates an evaluation by the patient of the similarity of the generated tones to the at least one dominant tone of the tinnitus with respect to at least one of a pitch of the tone, a volume of the tone and a characteristics of the tone (the frequency (pitch) of the sounds during the binary choice; paragraphs 0044-0051 of Lugli).
With respect to claim 25, the combination teaches or suggests that the control and analysis unit is configured to control the sound generator such that a respective tone is generated for the similarity measurement that depends on the first input evaluation associated to a previously generated tone (the confirmation, stopping, and starting of the sounds that are generated during the modified tonal selection depends upon the input from the user; paragraphs 0044-0051 of Lugli; pages 1-4 of Hong).
With respect to claim 26, the combination teaches or suggests that the control and analysis unit is configured to control the sound generator such that a respective pair of tones is generated for the pairwise comparison that depends on the second input evaluation associated to a previously generated pair of tones (the binary choice regime; paragraphs 0044-0051 of Lugli).
With respect to claim 27, the combination teaches or suggests that the control and analysis unit is further configured to: receive a volume level to be set input by the patient into the input unit and that is indicative of a volume level of the at least one dominant tone of the tinnitus, and control the sound generator based on the volume level to be set such that the sound generator generates at least one tone having a volume level that corresponds to the volume level of the at least one dominant tone of the tinnitus perceived by the patient, and control the sound generator such that a volume level of the tones generated for at least one of the similarity measurement and the pairwise tone comparison is matched to the volume level of the at least one dominant tone (the regulation of the intensity; paragraphs 0044-0051 and claim 3 of Lugli).
With respect to claim 28, the combination teaches or suggests that the control and analysis unit is further configured to perform a coarse estimate of the frequency of the at least one dominant tone of the tinnitus perceived by the patient, for which purpose the control and analysis unit controls the sound generator such that the sound generator generates the plurality of tones one after another, and wherein the control and analysis unit receives the respective input evaluations input by the patient into the input unit after a respective tone has been generated and being indicative of whether the frequency of the respective tone is larger or smaller than the frequency of the at least one dominant tone of the tinnitus (paragraphs 0044-0051 of Lugli).
With respect to claim 29, the combination teaches or suggests that, based on the coarse estimate of the frequency of the at least one dominant tone of the tinnitus perceived by the patient, the control and analysis unit is further configured to determine the predefined frequency range and to control the sound generator for at least one of the similarity measurement and the pairwise tone comparison such that the sound generator generates the plurality of tones or pairs of tones from the predefined frequency range (paragraphs 0044-0051 of Lugli).
With respect to claim 30, the combination teaches or suggests a method for determining a frequency of at least one dominant tone of a tinnitus perceived by a patient, the method comprising:
performing a similarity measurement that includes: successively playing, by a sound generator, a plurality of tones of different frequencies to the patient, after playing a respective one of the plurality of tones, receiving a first input evaluation of the patient that is indicative of a similarity of the played respective one of the plurality of tones to the at least one dominant tone of the tinnitus, and determining, as a result of the similarity measurement, one reference tone based on the received first input evaluation, the frequency of which is most similar to the frequency of the at least one dominant tone of the tinnitus (the modified tonal selection, the input being the confirmation response and if the tone is similar to the dominant tone; paragraphs 0044-0051 of Lugli; paragraphs 0057-0058 of Nielson; pages 1-4 of Hong);
performing a pairwise tone comparison that includes: successively playing pairs of tones that lie within a predefined frequency range around the frequency of the reference tone determined as a result of the similarity measurement, and after playing a respective pair of tones, receiving a second input evaluation of the patient that is indicative about which one of the respective pair of tones is more similar to the at least one dominant tone of the tinnitus (the binary choice regime; paragraphs 0044-0051 of Lugli); and
combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus (paragraphs 0044-0051 of Lugli).
With respect to claim 31, the combination teaches or suggests generating, by the sound generator, the plurality of tones by selecting from a set of predefined tones, respectively (the modified tonal selection followed by the binary choice; paragraphs 0044-0051 of Lugli), wherein a frequency spacing of adjacent predefined tones for the similarity measurement is larger than a frequency spacing of adjacent predefined tones for the pairwise tone comparison (the 103 analysis of claims 18 and 31; paragraph 0050 of Lugli).
With respect to claim 32, the combination teaches or suggests determining, based on the pairwise tone comparison, at least one tone based on the second input evaluation that has a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus (the binary choice; paragraphs 0044-0051 of Lugli).
With respect to claim 33, the combination teaches or suggests receiving a volume level to be set input by the patient and that is indicative of a volume level of the at least one dominant tone of the tinnitus; controlling the sound generator based on the volume level to be set such that the sound generator generates at least one tone having a volume level that corresponds to the volume level of the at least one dominant tone of the tinnitus perceived by the patient; and controlling the sound generator such that a volume level of the tones generated for at least one of the similarity measurement and the pairwise tone comparison is matched to the volume level of the at least one dominant tone (the regulation of the intensity; paragraphs 0044-0051 and claim 3 of Lugli).
With respect to claim 34, the combination teaches or suggests performing a coarse estimate of the frequency of the at least one dominant tone of the tinnitus perceived by the patient to control the sound generator to generate the plurality of tones one after another; and receiving the respective input evaluations input by the patient after a respective tone has been generated and being indicative of whether the frequency of the respective tone is larger or smaller than the frequency of the at least one dominant tone of the tinnitus (paragraphs 0044-0051 of Lugli).
With respect to claim 35, the combination teaches or suggests determining, based on the coarse estimate of the frequency of the at least one dominant tone of the tinnitus perceived by the patient, the predefined frequency range; and controlling the sound generator for at least one of the similarity measurement and the pairwise tone comparison to generate the plurality of tones or pairs of tones from the predefined frequency range (paragraphs 0044-0051 of Lugli).
With respect to claim 36, the combination teaches or suggests a computer program product for execution in a data processing system (the audiometer’s programming), the computer program product including instructions for performing a method for determining a frequency of at least one dominant tone of a tinnitus perceived by a patient, the method comprising:
performing a similarity measurement that includes: successively playing a plurality of tones of different frequencies to the patient, after playing a respective one of the plurality of tones, receiving a first input evaluation of the patient that is indicative of a similarity of the played respective one of the plurality of tones to the at least one dominant tone of the tinnitus, and determining, as a result of the similarity measurement, one reference tone based on the received first input evaluation, the frequency of which is most similar to the frequency of the at least one dominant tone of the tinnitus (the modified tonal selection, the input being the confirmation response and if the tone is similar to the dominant tone; paragraphs 0044-0051 of Lugli; paragraphs 0057-0058 of Nielson; pages 1-4 of Hong);
performing a pairwise tone comparison that includes: successively playing pairs of tones that lie within a predefined frequency range around the frequency of the reference tone determined as a result of the similarity measurement, and after playing a respective pair of tones, receiving a second input evaluation of the patient that is indicative about which one of the respective pair of tones is more similar to the at least one dominant tone of the tinnitus (the binary choice regime; paragraphs 0044-0051 of Lugli); and
combining results of the similarity measurement and the pairwise tone comparison to determine at least one tone having a frequency that is most similar to the frequency of the at least one dominant tone of the tinnitus (paragraphs 0044-0051 of Lugli).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791